Title: To Benjamin Franklin from Rodolphe-Ferdinand Grand, 1 July 1779
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


ce 1 Juillet [1779?]
Pour Celebrer LIndependance il faut etre Independant Et la mauvaise Etoille de Mr. Grand ne lui permet pas de l’etre, par des Engagemens pour ce jour la, qu’il ne lui est pas possible de rompre. Il prie monsieur Le Docteur Franklin, d’en agreer touts ses regrets, Et d’etre persuadé qu’il ne la Celebrera pas moins, in petto.
 
Addressed: a monsieur / Monsieur Le Docteur / Franklin / a Passy—
